Citation Nr: 0622774	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-25 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling. 

2.  Entitlement to an increased rating for a right hand 
injury with neuropathy of the ring and little fingers, 
currently evaluated as 20 percent disabling. 

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in August 2004.  
At that time, the Board noted that there was some confusion 
as to whether the veteran desired to continue his claim as to 
the issues of service connection for a lung disability, a 
liver disability, and nicotine dependence.  The Board 
requested that the RO clarify whether the veteran wished to 
continue his appeal with regard to these issues, and noted 
that if the veteran or his representative failed to respond, 
it would presume that he did not wish to appeal these issues.  

In a May 2005 letter to the veteran, the RO requested that 
the veteran clarify whether he intended to perfect his appeal 
for these three issues.  The RO indicated that if it did not 
receive a response from the veteran within 60 days from the 
date of the letter, it would presume that the veteran did not 
wish to take any further action on these claims.  To date, 
there has been no response from the veteran.  Thus, the Board 
will not address these issues.  

The veteran was previously represented by Richard LaPointe, 
attorney-at-law.  In May 2006, the Board notified the veteran 
that Mr. LaPointe had retired and was no longer recognized to 
represent appellants before the Board.  The veteran was 
provided with the opportunity to select another 
representative, and was further advised that if he did not 
respond within 30 days the Board would presume that he wanted 
to proceed without a representative.  He did not respond.


FINDINGS OF FACT

1.  The veteran failed without good cause to report for VA 
examinations scheduled in July 2005, and needed to evaluate 
his claims for increased ratings for degenerative joint 
disease of the lumbar spine and residuals of a right hand 
injury, and for TDIU.

2.  The veteran is presumed to have received notice of the 
July 2005 VA examinations.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbar degenerative disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2005). 

2.  The criteria for an evaluation in excess of 20 percent 
for right hand injury with neuropathy of the ring and little 
fingers have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 3.655.

3.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. § 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in December 2001, March 2003, and May 2005 VCAA 
letters, informed the veteran of the information and evidence 
necessary to establish entitlement to the benefits sought.  
The VCAA letters told the veteran what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The May 2005 letter notified the 
veteran of the need to submit any pertinent evidence in his 
possession.  

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  Some of 
the notice in this case was provided after the initial 
denial.  The timing deficiency was remedied by readjudication 
of the claims by the RO and VA's Appeals Management Center 
after the notice was provided.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

There has been compliance with the duty to assist 
requirements of the VCAA.  

All pertinent records have been obtained.  The veteran was 
also afforded a VA examination.  

As discussed below, further examination was necessary, and 
the he was afforded the opportunity to report for additional 
VA examinations.  He failed without explanation to report for 
the requested examinations.  Further efforts to afford him an 
examination are not required.  38 C.F.R. § 3.655.  Under the 
circumstances, no further action is necessary to assist the 
veteran.



38 C.F.R. § 3.655

The provisions of 38 C.F.R. § 3.655(a), (b) provide that 
where a claimant fails without good cause to report for a 
necessary examination scheduled in conjunction with a claim 
for increase, the claim will be denied.

The Board's August 2004 remand explained to the veteran why 
additional examinations were needed.  The veteran has not had 
VA examinations since 2001.  His claims are premised on an 
assertion that the disabilities have worsened and now 
preclude employment.  The rating criteria for his back 
disability have also changed since 2001.

Examinations were thus needed to assess the current severity 
of his disabilities, and to obtain an opinion on whether the 
service connected disabilities precluded employment. See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994) (holding that new examinations are 
needed where the veteran reports a worsening of the 
disability); see also Friscia v. Brown, 7 Vet. App. 294, 297 
(1994) (holding that in the case of a claim for TDIU, the 
duty to assist requires that VA obtaining an examination 
which includes an opinion on what effect the appellant's 
service-connected disabilities have on his ability to work).

The Board sent the veteran a letter in January 2006, 
informing him that it intended to consider the provisions of 
38 C.F.R. § 3.655, that under that regulation when a veteran 
fails to report without good cause for a necessary 
examination the claim would be denied, and that the record 
reflected that he had failed without explanation for 
necessary examinations in July 2005.  He was afforded an 
opportunity to respond.

The veteran did not respond to the Board's letter, and the 
record contains no explanation for his failure to report for 
the July 2005 examinations.  Good cause has, therefore, not 
been shown.  Dusek v. Derwinski, 2 Vet App 519 (1992) 

The record does not contain a copy of the notice to the 
veteran to report for the examinations.  Such notice is not 
required for the presumption of regularity to apply.  Miley 
v. Principi, 366 F.3d 1343 (Fed. Cir. May 6. 2004) (No legal 
principle bars the use of the presumption of regularity 
simply because the record does not contain a dated copy of 
the notice itself or some other document reflecting the 
precise date on which the notice was purportedly sent).

The veteran has not alleged that he failed to receive notice 
of the scheduled VA examinations, and it is presumed that he 
received such notice.  There is a presumption that government 
officials "have properly discharged their official duties".  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926). Therefore, it must be presumed that VA properly 
discharged its official duties by properly handling claims 
submitted by the veteran.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  

Statements made by the veteran are not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Jones v. West, 12 Vet. App. 
98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  At a minimum, 
however, their must be an allegation of non receipt.  Baxter 
v. Principi, 17 Vet. App. 407 (2004).  There is no evidence 
of non receipt in this case.  The Board, therefore, presumes 
that the veteran was notified of the VA examinations.

Because the veteran failed without good cause to report for 
necessary examinations scheduled in conjunction with his 
claims for increase, his appeals must be denied.  38 C.F.R. 
§ 3.655.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to an increased rating for a right hand injury 
with neuropathy of the ring and little fingers is denied. 

Entitlement to TDIU is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


